internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc dom corp plr-131597-01 date date number release date index number acquiring acquiring sub target sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub country a country b country c country d country e country f country g country h country i country j country k business x plr-131597-01 business y date this letter responds to your date request for a ruling on the federal_income_tax consequences of a series of transactions the information submitted in that request and in subsequent correspondence is summarized below acquiring is a publicly traded domestic_corporation engaged in business x acquiring is the common parent of an affiliated_group_of_corporations that files a consolidated_return target is a domestic_corporation engaged in business y prior to the acquisition merger defined below target was the common parent of an affiliated_group_of_corporations that filed a consolidated_return for what are represented to be valid business reasons the managements of acquiring and target recently determined to combine the businesses of acquiring and target accordingly on or about date acquiring formed domestic acquiring sub acquiring sub conducted no business or operations except those necessary to facilitate the combination on date acquiring sub merged into target in a transaction in which the target shareholders received solely acquiring voting common_stock in exchange for their target stock the acquisition merger in the acquisition merger acquiring and target believed that a fast and efficient integration was necessary to maximize the operating synergies of the two companies thus the parties would have preferred that target merge directly into acquiring however an immediate combination by direct merger was not feasible because target had outstanding contracts agreements licenses and other business arrangements with primary customers suppliers distributors and business partners for which assignments could not be readily negotiated acquiring has now resolved all the necessary contracts agreements license assignments and other business arrangements with respect to the acquisition merger and would like to complete the integration of target accordingly it now proposes to have target merge into it the upstream_merger the following transactions designed to eliminate duplicative foreign operations in certain jurisdictions within the acquiring affiliated_group also occurred i target contributed the stock of sub a country a corporation sub a country b corporation sub a country c_corporation sub a country d corporation and sub a country e corporation all wholly owned by target to sub a wholly owned domestic subsidiary of acquiring ii sub merged into sub a country d corporation wholly owned by sub iii sub contributed the shares of sub to sub a country a corporation wholly owned by sub iv sub merged into sub v sub contributed the shares of sub to sub a country b corporation wholly owned plr-131597-01 by sub vi sub merged into sub vii sub contributed a note to sub a country c_corporation wholly owned by sub in an amount sufficient to purchase sub viii sub purchased sub in exchange for the note and sub elected under sec_301_7701-3 to be a disregarded_entity for u s federal tax purposes ix sub contributed the shares of sub a wholly owned country e subsidiary of sub to sub x sub sold its assets to sub in exchange for a note and sub elected under sec_301_7701-3 to be a disregarded_entity for u s federal tax purposes xi acquiring contributed its sub stock a wholly owned country f corporation to sub xii sub a country f corporation owned by target transferred certain assets to sub a country f corporation wholly owned by sub in exchange for cash xiii target transferred its country h branch assets to the country h branch of sub in exchange for cash xiv target transferred its country i branch assets to sub a country i corporation wholly owned by sub in exchange for cash and xv target transferred its country j branch to the country j branch of sub a country k corporation wholly owned by sub in exchange for cash the following additional foreign transactions are also contemplated xvi sub a country g corporation currently wholly owned by target and following the upstream_merger wholly owned by acquiring will transfer certain specified_assets to sub a country g corporation wholly owned by sub in exchange for cash and xvii after a period of dormancy sub will be struck off the corporate registry pursuant to country g law hereafter the transactions described in numerals i through xvii above will be referred to collectively as the foreign transactions the taxpayer has made the following representations regarding the acquisition merger and the upstream_merger a the acquisition merger viewed independently of the upstream_merger qualified as a reorganization under sec_368 by reason of sec_368 b the upstream_merger will qualify as a statutory merger under applicable state law and viewed independently of the acquisition merger would qualify under sec_332 c if the acquisition merger had not occurred and target had merged directly into acquiring such merger would have qualified as a reorganization under sec_368 d all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the proposed upstream_merger have been fully disclosed e the acquisition merger and the upstream_merger whether viewed independently of each other or viewed as a single transaction did not and will not result in a reverse_acquisition within the meaning of sec_1_1502-75 plr-131597-01 f following the upstream_merger acquiring will continue target’s historic_business or use a significant portion of target’s historic_business_assets in a business g no parties to the transactions are investment companies as defined in sec_368 and iv h no intercorporate debt exists between acquiring target and any other acquiring subsidiary that was issued acquired or will be settled at a discount in connection with the upstream_merger i the fair_market_value of target’s assets transferred to acquiring will equal or exceed the sum of the liabilities assumed by acquiring plus the amount of liabilities if any to which the transferred assets are subject the taxpayer has made the following representations regarding the foreign transactions j sub sub sub sub sub sub sub sub sub and sub are not passive foreign investment corporations as defined in sec_1297 k sub and sub were controlled_foreign_corporations within the meaning of sec_957 immediately before the transaction combining sub with sub and sub was a controlled_foreign_corporation immediately after the transaction also sub was a sec_1248 shareholder within the meaning of sec_1_367_b_-2 of sub and sub immediately before that transaction and sub was a sec_1248 shareholder of sub immediately after that transaction l sub and sub were controlled_foreign_corporations within the meaning of sec_957 immediately before the transaction combining sub with sub and sub was a controlled_foreign_corporation immediately after this transaction also sub was a sec_1248 shareholder within the meaning of sec_1_367_b_-2 of sub and sub immediately before that transaction and sub was a sec_1248 shareholder of sub immediately after that transaction m sub and sub were controlled_foreign_corporations within the meaning of sec_957 immediately before the transaction combining sub and sub and sub was a controlled_foreign_corporation immediately after this transaction also sub was a sec_1248 shareholder within the meaning of sec_1_367_b_-2 of sub and sub immediately before that transaction and sub was a sec_1248 shareholder of sub immediately after that transaction n sub and sub were controlled_foreign_corporations within the meaning of sec_957 immediately before the transaction combining sub with sub and sub was a controlled_foreign_corporation immediately after this transaction also sub was a sec_1248 shareholder within the meaning of sec_1_367_b_-2 of sub and sub immediately before that transaction and sub was a sec_1248 shareholder of sub immediately after that transaction plr-131597-01 o sub and sub were controlled_foreign_corporations within the meaning of sec_957 immediately before the transaction combining sub with sub and sub was a controlled_foreign_corporation immediately after this transaction also sub was a sec_1248 shareholder within the meaning of sec_1_367_b_-2 of sub and sub immediately before that transaction and sub was a sec_1248 shareholder of sub immediately after that transaction p the assets of sub that are being sold to sub are being sold at an arm’s length fair_market_value price q the assets of sub were sold to sub at an arm’s length fair_market_value price r the assets of target’s country h branch were sold to sub 6's country h branch at an arm’s length fair_market_value price s the assets of target’s country i branch were sold to sub at an arm’s length fair_market_value price t the assets of target’s country j branch were sold to sub 16's country j branch at an arm’s length fair_market_value price u acquiring will provide the notice as required by sec_1_367_b_-1 v acquiring will comply with the rules for subsequent exchanges in sec_1 b - d when and where applicable pursuant to sec_3 of revproc_2001_3 2001_1_irb_111 the internal_revenue_service will not rule on whether a proposed transaction qualifies under sec_368 however the service has discretion to rule on significant subissues that must be resolved to determine whether a transaction qualifies under sec_368 based solely on the information submitted and representations made and provided that i the acquisition merger and upstream_merger are treated as steps in an integrated_plan pursuant to the step_transaction_doctrine and ii the acquisition merger and upstream_merger qualify as statutory mergers under applicable state law we rule as follows for federal_income_tax purposes the acquisition merger and the upstream_merger will be treated as if acquiring had directly acquired target’s assets in exchange for acquiring stock and the assumption of target’s liabilities through a statutory merger as that term is used in sec_368 no opinion is expressed about the tax treatment of the above-described transactions under any other provisions of the code or regulations or the tax treatment plr-131597-01 of any conditions existing at the time of or effects resulting from the above-described transactions that are not specifically addressed by the above ruling in particular no opinion is expressed as to a whether the acquisition merger and the upstream_merger should be viewed as integrated steps pursuant to a plan under the step_transaction_doctrine b whether the acquisition merger and the upstream_merger will qualify as a reorganization under sec_368 if the step_transaction_doctrine is found to apply c the federal tax treatment of the acquisition merger and the upstream_merger if the step_transaction_doctrine is found not to apply to these transactions d the federal tax consequences of the foreign transactions including their effect if any on the application of the step_transaction_doctrine to the acquisition merger and the upstream_merger e the application of sec_367 to the foreign transactions f whether the assets transferred by sub sub and target’s branches in country h country i and country j were sold at an arm’s length fair_market_value price g the federal tax consequences including the effects of sec_987 of the sale of assets by and any distribution of proceeds from sub sub and target’s branches in country h country i and country j h the application of subpart_f to the foreign transactions and i whether any of the foreign subsidiaries in the foreign transactions are passive foreign investment companies within the meaning of sec_1297 if it is determined that any of these corporations are passive foreign investment companies no opinion is expressed concerning the application of sec_1291 through to the transactions in particular in a transaction in which gain is not otherwise recognized regulations under sec_1291 may require gain recognition notwithstanding any other provision of the code the rulings contained in this letter are predicated on the facts and representations submitted by the taxpayer and accompanied by the signature of an appropriate party under penalty of perjury this office has not verified any of the materials submitted in support of the ruling_request the taxpayer as part of the audit process may be required to verify the information representations and other data this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it cannot be used or cited as precedent a copy of this letter should be attached to the federal_income_tax return of each plr-131597-01 taxpayer affected by the transactions described in this letter under a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely associate chief_counsel corporate by lewis k brickates senior technical reviewer branch office of the associate chief_counsel corporate
